Citation Nr: 0815318	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for numbness in the 
chest, back, armpits, upper shoulder, left leg, and neck.

2.  Entitlement to service connection for inability to sweat 
on the left arm, left side of head, and left side of chest.  

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of decompression laminectomy of the lumbar 
spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of decompression laminectomy of the cervical 
spine.

5.  Entitlement to an initial compensable rating for 
residuals of decompression laminectomy of the thoracic spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from January 2003 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The veteran requested a Board hearing.  He failed to attend a 
hearing before the Board in August 2007 however.  No 
additional action is needed in this regard.


FINDINGS OF FACT

1.  A current diagnosis of numbness in the chest, back, 
armpits, upper shoulder, left leg, and neck is not of record.  

2.  A current diagnosis of inability to sweat on the left 
arm, left side of head, and left side of chest is not of 
record.  

3.  The veteran's residuals of decompression laminectomy of 
the lumbar spine is not productive of favorable ankylosis of 
the entire lumbar spine; or manifested by limitation of 
forward flexion to 30 degrees or less.  

4.  The veteran's residuals of decompression laminectomy of 
the cervical spine is shown to have been productive of 
forward flexion greater than 15 degrees but not greater than 
30 degrees.  

5.  The veteran's residuals of decompression laminectomy of 
the thoracic spine is shown to have been productive of a 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  


CONCLUSIONS OF LAW

1.  Numbness in the chest, back, armpits, upper shoulder, 
left leg, and neck was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Inability to sweat on the left arm, left side of head, 
and left side of chest was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  The criteria for an initial rating in excess of 20 
percent for residuals of decompression laminectomy of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for an initial rating of 20 percent, but not 
higher, for residuals of decompression laminectomy of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5237 (2007).

5.  The criteria for an initial rating of 10 percent, but not 
higher, for the service-connected residuals of decompression 
laminectomy of the thoracic spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria

The veteran seeks service connection for numbness in the 
chest, back, armpits, upper shoulder, left leg, and neck.  He 
also seeks service connection for the inability to sweat on 
the left arm, left side of head, and left side of chest.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Accordingly, in order to establish entitlement to service 
connection, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).




Analysis

Numbness in the chest, back, armpits, upper shoulder, left 
leg, and neck

A service Report of Medical Examination for Medical Board 
purposes dated in May 2004 reflects no clinical evaluation of 
numbness of the head, face, neck, and scalp.  A service 
Report of Medical History for Medical Board purposes reflects 
that the veteran complained of numbness or tingling.  

The veteran underwent a VA examination in November 2004.  He 
reported previous numbness of the chest, back, armpits, upper 
shoulder, left leg and neck.  He stated that the numbness had 
resolved.  

The veteran underwent another VA examination in November 
2006.  He reported diffuse numbness all the way around his 
mid chest present since surgery in 2003.  He denied numbness 
in any other location.  

A review of the competent and credible evidence of record 
establishes that the requirements for service connection are 
not met.  The record fails to show a current diagnosis of 
numbness in the chest, back, armpits, upper shoulder, left 
leg, and neck.  

The service medical records are acknowledged.  In May 2004, 
the veteran complained of numbness and tingling.  
Nonetheless, a Report of Medical Examination dated in May 
2004 does not reflect a clinical evaluation of numbness.  

In addition, the veteran's post service medical reports fail 
to show a current diagnosis of numbness.  Furthermore, during 
VA examination in November 2004, the veteran reported that 
numbness had resolved.  Finally, during VA examination in 
November 2006, the veteran reported diffuse numbness all the 
way round his mid chest present since surgery in 2003.  This 
statement is in conflict with the statement he made at the 
November 2004 VA examination indicating that numbness had 
resolved.  Moreover, in spite of the veteran's complaint, the 
VA examiners made no diagnosis of numbness.  

As shown above, evidence of a current disability is not 
present.  Although the veteran has asserted that he incurred 
numbness in the chest, back, armpits, upper shoulder, left 
leg, and neck in service, the fact remains that no diagnosis 
of numbness was made in service.  Moreover, there is no 
medical evidence of any current numbness in the chest, back, 
armpits, upper shoulder, left leg, and neck, and the veteran 
is not competent to diagnose such.   Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Without proof of current disability, 
service connection cannot be granted.  Chelte v. Brown, 
10 Vet. App. 268 (1997); see also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In this case, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Inability to sweat on the left arm, left side of head, and 
left side of chest

A service Report of Medical Examination for Medical Board 
purposes dated in May 2004 reflects no clinical evaluation of 
inability to sweat on the left arm, left side of the head, 
and left side of chest.  

The veteran underwent a VA examination in November 2004.  He 
reported that, following back surgery in 2003, he was unable 
to sweat on the left face, left arm and left chest.  The 
examiner noted no objective findings of his complaint of 
decreased sweating on left face and left arm and was unable 
to confirm the veteran's history of loss of sweating.  

The veteran underwent another VA examination in November 
2006.  He reported that he did not sweat on the left side of 
his upper torso, left face and left arm.  He stated that this 
did not limit any activity and just noticed that when he got 
hot his shirt only got wet on the right side.  The examiner 
noted that there were no objective signs of decreased 
sweating, nor would any objective signs be expected.  The 
examiner noted that this symptom was compatible with the 
veteran's spinal condition.  

A review of the competent and credible evidence of record 
establishes that the requirements for service connection are 
not met.  The record fails to show a current diagnosis of 
inability to sweat on the left arm, left side of the head, 
and left side of chest.  

The service medical records are acknowledged.  A Report of 
Medical Examination dated in May 2004 does not reflect a 
clinical evaluation of inability to sweat.  

In addition, the veteran's post service medical reports fail 
to show a current diagnosis of inability to sweat.  The Board 
notes that the veteran complained of inability to sweat 
during the November 2004 and November 2006 VA examinations.  
In spite of the veteran's complaint, the VA examiners made no 
diagnosis of inability to sweat.  

As shown above, evidence of a current disability is not 
present.  Although the veteran has asserted that an inability 
to sweat is related to service, the fact remains that no 
diagnosis of inability to sweat was made in service.  
Moreover, there is no medical evidence of any current 
inability to sweat.  Without proof of current disability, 
service connection cannot be granted.  Chelte v. Brown, 
10 Vet. App. 268 (1997); see also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In this case, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings

Legal Criteria 

The veteran has claimed entitlement to higher initial ratings 
for residuals of decompression laminectomy of the lumbar 
spine and cervical spine, as well as entitlement to a 
compensable disability rating for decompression laminectomy 
of the thoracic spine.  The Board notes that the RO granted 
service connection for these disabilities in January 2005 
with noncompensable disability evaluations effective 
September 1, 2004 under Diagnostic Code 5237.  An October 
2005 Statement of the Case increased the evaluations for 
residuals of decompression laminectomy of the cervical spine 
and lumbar spine to 10 percent disabling effective September 
1, 2004 under Diagnostic Code 5237.  A July 2007 Statement of 
the Case increased the evaluation for residuals of 
decompression laminectomy of the lumbar spine to 20 percent 
disabling effective September 1, 2004 under Diagnostic Code 
5237.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities of the spine that are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
include vertebral fracture or dislocation (Diagnostic Code 
5235), sacroiliac injury and weakness (Diagnostic Code 5236), 
lumbosacral or cervical strain (Diagnostic Code 5237), spinal 
stenosis (Diagnostic Code 5238), spondylolisthesis or 
segmental instability (Diagnostic Code 5239), ankylosing 
spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic 
Code 5241), and degenerative arthritis of the spine 
(Diagnostic Code 5242) (for degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (2) provides that, 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  Note (6) provides that disability of the 
thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Factual Background & Analysis

The veteran underwent a VA examination in November 2004.  He 
reported daily aching pain in the cervical, lumbar, and 
thoracic spine.  He claimed to have low back pain when he had 
to bend down.  He stated that his upper back hurt constantly.  
He reported intermittent neck pain depending on the activity.  
He claimed to have occasional stiffness in his neck and at 
times when he tried to turn it to the left he had pain which 
made rotation difficult.  He reported his posture was not as 
good as in the past.  He stated that he was able to stand up 
straight but often noticed that he was flexed forward.  He 
reported that, since 2003 back surgery, he could not walk as 
far because he fatigued and had pain.  He stated that he had 
to rest after an unknown distance, perhaps half a mile.  He 
claimed that he could not run because of back pain.  

Upon physical examination, the veteran stood with a slight 
kyphosis of the thoracic spine but was able to stand erect 
when asked.  There was no vertebral tenderness or paraspinal 
muscle tenderness or spasm.  Cervical spine had flexion to 30 
out of 45 degrees, limited by stiffness.  Extension was 35 
out of 45 degrees.  Right and left bending were 35 out of 45 
degrees.  Right and left rotation were 45 out of 80 degrees.  
Thoracic spine had flexion to 90 out of 90 degrees with 
discomfort the last 20 degrees.  Extension was 20 out of 30 
degrees.  Right and left bending were 20 out of 30 degrees.  
Right and left rotation were 30 out of 30 degrees.  Lumbar 
spine had flexion to 90 out of 90 degrees with discomfort the 
last 20 degrees.  Extension was 20 out of 30 degrees.  Right 
and left bending were 30 out of 30 degrees.  Right and left 
rotation were 30 out of 30 degrees.  The examiner noted that 
functional range of motion of the above joints was not 
significantly affected by pain, repetition, fatigue, 
weakness, flares or incoordination.  The examiner diagnosed 
spinal cord myelopathy.  

Several VA outpatient treatment records dated in 2005 reflect 
back and neck pain.  The veteran underwent an x-ray 
examination of the spine in June 2005.  The x-ray findings 
revealed extensive laminectomy involving C3 through C7, 
accentuation of the normal lordosis of the cervical spine, 
and mild neural foraminal narrowing bilaterally at C3-4.  

The veteran underwent another VA examination in November 
2006.  He reported a constant aching pain in the mid back, 
more on the right side than on the left.  He stated that pain 
was aggravated by standing or sitting too long and was 
improved by changing positions or by lying down.   

Upon physical examination, the veteran had a slow deliberate 
gait but no ataxia or limp.  His stance was normal but he had 
about a 45 degree kyphosis of the upper thoracic spine and 
increased lordosis of the cervical spine which was his 
preferred posture.  He was able to extend to zero degrees but 
this was uncomfortable for him.  There was no vertebral 
tenderness.  He had asymmetry of the thoracic paraspinal 
muscles with spasm and slight hypertrophy of the right 
thoracic paraspinal muscles and he was tender over the right 
thoracic paraspinal muscles.  Flexion of the cervical spine 
was to 30 out of 45 degrees.  Extension was to 35 out of 45 
degrees.  Right and left bending were to 35 out of 45 
degrees.  Right and left rotation were to 45 out of 80 
degrees.  The examiner noted that all cervical ranges of 
motion were limited by a sensation of tightness.  Flexion of 
the lumbar/thoracic spine was to 90 out of 90 degrees with 
discomfort the last 20 degrees.  Extension was zero out of 30 
degrees, limited by pain upon extension beyond the erect 
position.  Right and left bending were to 20 out of 30 
degrees with terminal discomfort.  Right and left rotation 
were to 30 out of 30 degrees.  For the cervical, thoracic and 
lumbar spine, there was no additional functional impairment 
due to pain, pain on repeated use, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that flare-
up did not occur during examination, so the examiner would 
have to resort to mere speculation to assess any loss of 
function during flare-ups.  The examiner diagnosed cervical, 
thoracic, and lumbar laminectomy and myelopathy with kyphosis 
and chronic pain.  

Based on the record, it is clear that the documented ranges 
of pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 20 percent for 
residuals of decompression laminectomy of the lumbar spine 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  There is no suggestion of favorable ankylosis of 
the entire thoracolumbar spine.  The veteran's forward 
flexion of the lumbar spine is shown to be greater than 30 
degrees.  For example, the November 2006 VA examiner noted 
that the veteran's forward flexion of the lumbar spine was 90 
degrees with discomfort the last 20 degrees.  

The documented ranges of pertinent spinal motion 
quantitatively meet the requirements for a 20 percent 
disability rating for residuals of decompression laminectomy 
of the cervical spine under the General Rating Formula for 
Diseases and Injuries of the Spine.  The veteran's forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees.  For example, the veteran's 
forward flexion of the cervical spine at the November 2006 VA 
examination was 30 degrees.  There is no evidence of 
favorable ankylosis of the entire cervical spine to warrant a 
disability rating greater than 20 percent.  

With regard to a compensable disability rating for residuals 
of decompression laminectomy of the thoracic spine, the 
documented ranges of pertinent spinal motion quantitatively 
meet the requirements for a 10 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The veteran's combined range of motion of the 
thoracic spine was greater than 120 degrees but not greater 
than 235 degrees.  For example, the veteran's combined range 
of motion of the thoracic spine at the November 2004 VA 
examination was 210 degrees.  There is no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, nor is there favorable 
ankylosis of the entire thoracic spine to warrant a 
disability rating greater than 10 percent.  For example, 
although the November 2004 VA examiner noted that the veteran 
stood with a slight kyphosis of the thoracic spine, the 
veteran was able to stand erect when asked.  Furthermore, the 
November 2006 VA examiner noted that the veteran had a slow 
deliberate gait but no ataxia or limp.  Although the veteran 
had about a 45 degree kyphosis of the upper thoracic spine, 
his stance was normal.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, however, such symptoms are not present, and as noted 
above, the assigned disability ratings adequately compensate 
the veteran for any pain and functional loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, the preponderance of the evidence is against the 
claim for increased rating with regard to residuals of 
decompression laminectomy of the lumbar spine, and the 
benefit-of-the-doubt doctrine is not applicable.  The 
evidence establishes that since service connection has been 
in effect, the criteria for a 20 percent rating for residuals 
of decompression laminectomy of the cervical spine are met 
and the criteria for a 10 percent rating for residuals of a 
decompression laminectomy of the thoracic spine are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5237.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a letter dated in October 2004, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  

More recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letters, the Board finds that he is not 
prejudiced in the adjudication of his increased rating 
claims.  For initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims and increased rating claim for the lumbar 
spine are being denied, such matters are moot.  Additionally, 
although increased ratings are assigned for the veteran's 
cervical and thoracic spine disabilities, the ratings are 
assigned since service connection has been in effect.  Thus, 
the veteran has not been prejudiced in this regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.






ORDER

Service connection for numbness in the chest, back, armpits, 
upper shoulder, left leg, and neck is denied.  

Service connection for inability to sweat on the left arm, 
left side of head, and left side of chest is denied.  

Entitlement to an initial rating in excess of 20 percent for 
residuals of decompression laminectomy of the lumbar spine is 
denied.  

Entitlement to an initial rating of 20 percent, but not 
higher, for residuals of decompression laminectomy of the 
cervical spine is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  

Entitlement to an initial rating of 10 percent, but not 
higher, for residuals of decompression laminectomy of the 
thoracic spine is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


